UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report pursuant to Section13 or 15(d) of the Securities Exchange Actof1934 For the fiscal year ended SEPTEMBER 30, 2010 -or- o Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number: 0-51214 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA (Exact Name of Registrant as Specified in its Charter) PENNSYLVANIA (State or other jurisdiction of incorporation or organization) 68-0593604 (IRS Employer Identification No.) 1 PHILADELPHIA, PENNSYLVANIA (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number: (including area code) (215)755-1500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock (par value $0.01 per share) The Nasdaq Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESoNOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YESoNOx Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNOo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act). YESoNOx The aggregate market value of the voting stock held by non-affiliates of the Registrant based on the closing price of $8.44 on March 31, 2010, the last business day of the Registrant’s second quarter was $15.6 million (10,031,472 shares outstanding less 8.2 million shares held by affiliates at $8.44 per share).Although directors and executive officers of the Registrant and certain employee benefit plans were assumed to be “affiliates” of the Registrant for purposes of the calculation, the classification is not to be interpreted as an admission of such status. As of the close of business on December 15, 2010 there were 10,031,472 shares of the Registrant’s Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of the Definitive Proxy Statement for the 2011 Annual Meeting of Shareholders are incorporated by reference into PartIII, Items 10-14 of this Form 10-K. Prudential Bancorp, Inc. of Pennsylvania and Subsidiaries FORM 10-K INDEX For the Fiscal Year Ended September 30, 2010 Page PART I Item 1. Business 1 Item 1A. Risk Factors 41 Item 1B. Unresolved Staff Comments 41 Item 2. Properties 42 Item 3. Legal Proceedings 43 Item 4. (Removed and Reserved) 43 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 44 Item 6. Selected Financial Data 45 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 60 Item 8. Financial Statements and Supplementary Data 61 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures Forward-looking Statements. In addition to historical information, this Annual Report on Form 10-K includes certain “forward-looking statements” based on management’s current expectations. The Company’s actual results could differ materially, as such term is defined in the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, from management’s expectations. Such forward-looking statements include statements regarding management’s current intentions, beliefs or expectations as well as the assumptions on which such statements are based. These forward-looking statements are subject to significant business, economic and competitive uncertainties and contingencies, many of which are not subject to Prudential Bancorp Inc. of Pennsylvania’s (the “Company” or “Prudential Bancorp”) control. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements. Factors that could cause future results to vary from current management expectations include, but are not limited to, general economic conditions, legislative and regulatory changes, monetary and fiscal policies of the federal government, changes in tax policies, rates and regulations of federal, state and local tax authorities, changes in interest rates, deposit flows, the cost of funds, demand for loan products, demand for financial services, competition, changes in the quality or composition of the Company’s loan, investment and mortgage-backed securities portfolios, changes in accounting principles, policies or guidelines and other economic, competitive, governmental and technological factors affecting the Company’s operations, markets, products, services and fees. The Company undertakes no obligation to update or revise any forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes to future operating results that occur subsequent to the date such forward-looking statements are made. PART I Item 1. Business General Prudential Bancorp, Inc. is a Pennsylvania corporation which was organized as a mid-tier holding company for our bank, Prudential Savings Bank, a Pennsylvania-chartered, FDIC-insured savings bank (the “Bank” or “Prudential Savings Bank”).Our Bank is a wholly owned subsidiary of the Company. The Company’s results of operations are primarily dependent on the results of the Bank.As of September 30, 2010, the Company, on a consolidated basis, had total assets of approximately $529.1 million, total deposits of approximately $464.5 million, and total stockholders’ equity of approximately $57.0 million. The Company was formed when the Bank reorganized from a mutual savings bank to a mutual holding company structure in March 2005.Prudential Mutual Holding Company, a Pennsylvania corporation, is the mutual holding company parent of the Company.As of September 30, 2010, Prudential Mutual Holding Company owns 74.6% (7,478,062 shares) of the Company’s outstanding common stock and must continue to own at least a majority of the outstanding voting stock of the Company. Our Bank is a community-oriented savings bank headquartered in South Philadelphia which was originally organized in 1886 as a Pennsylvania-chartered building and loan association known as “The South Philadelphia Building and Loan Association No. 2.”We grew through a number of mergers with other mutual institutions with our last merger being with Continental Savings and Loan Association in 1983.We converted to a Pennsylvania-chartered savings bank in August 2004.Our banking office network currently consists of our headquarters and main office and six full-service branch offices.Six of our banking offices are located in Philadelphia (Philadelphia County) and one is in Drexel Hill in neighboring Delaware County, Pennsylvania.We maintain ATMs at six of our banking offices.We also provide on-line banking services. 1 We are primarily engaged in attracting deposits from the general public and using those funds to invest in loans and securities.Our principal sources of funds are deposits, repayments of loans and mortgage-backed securities, maturities of investment securities and interest-bearing deposits, funds provided from operations and funds borrowed from the Federal Home Loan Bank of Pittsburgh.These funds are primarily used for the origination of various loan types including single-family residential mortgage loans, construction and land development loans, non-residential or commercial real estate mortgage loans, home equity loans and lines of credit, commercial business loans and consumer loans.We are an active originator of residential home mortgage loans in our market area.Traditionally, our Bank focused on originating long-term single-family residential mortgage loans for portfolio.This focus has continued in recent years as we have decreased in recent periods our involvement in construction and land development lending due to adverse market conditions.Construction and land development loans decreased from $82.8 million or 32.3% of the total loan portfolio at September 30, 2006 to $40.7 million or 15.5% of our total loan portfolio at September 30, 2010.If there is improvement in the real estate market, our involvement in such lending may increase in the future.See “Asset Quality”. The investment and mortgage-backed securities portfolio has decreased over the past year from $222.5 million at September 30, 2009 to $185.1 million at September 30, 2010 as a result of security redemptions, the proceeds of which are being held as cash and cash equivalents pending future deployment.A significant portion of our investment securities consist of debt and mortgage-backed securities issued by Government Sponsored Enterprises (“GSEs”) or U.S. government agencies.At September 30, 2010, our $185.1 million of investment and mortgage-backed securities had an aggregate gross unrealized loss of $1.1 million which reflected primarily unrealized losses related to our non-agency mortgage-backed securities portfolio due in large part to continued turbulence in the mortgage industry. In addition to offering loans and deposits we also offer, on an agency basis, securities and insurance products to our customers through an affiliation with a third-party broker-dealer. At September 30, 2010, the Company’s non-performing assets totaled$6.7 million or 1.3% of total assets as compared to $5.6 million or 1.1% of total assets at September 30, 2009.Non-performing assets consisted of five commercial real estate loans totaling $1.5 million, 18 one-to four-family residential mortgage loans totaling $1.8 million, one construction loan totaling $206,000 and six real estate owned properties totaling $3.2 million.At such date, the largest real estate owned property consisted of a single-family residence and an adjacent lot with an aggregate book value of $1.2 million.This property was sold during December 2010 at an approximate $150,000 additional loss which will be recognized during the first quarter of fiscal 2011.Four of the real estate owned properties totaling $1.7 million consist of four townhouses in the same development project.These properties are being rented at rent rates sufficient to cover the Company’s costs of operating the properties.The Company anticipates that it will market the houses for sale when real estate market conditions improve.The allowance for loan losses totaled $3.2 million, or 1.2% of total loans and 90.6% of non-performing loans at September 30, 2010.See “Asset Quality”. Our executive offices are located at 1834 Oregon Avenue, Philadelphia, Pennsylvania and our telephone number is (215) 755-1500. 2 Market Area and Competition Our primary market area is Philadelphia, in particular South Philadelphia and Center City, as well as Delaware County.We also conduct business in Bucks, Chester and Montgomery Counties which, along with Delaware County, comprise the suburbs of Philadelphia.We also make loans in contiguous counties in southern New Jersey.This area is referred to as the Delaware Valley region.The Philadelphia metropolitan area is one of the leading regions for biotech and pharmaceutical research with many of the largest pharmaceutical companies maintaining a presence in the region.It is also a major health care area with a number of teaching and research hospitals being operated. Since 2008, the Philadelphia area has been affected by the downturn in the national economy.Manufacturers and retailers reported declines.Overall credit quality on bank loans deteriorated and residential real estate sales, construction activity, and commercial real estate investment declined.This deterioration in the local economyhad a negative impact on our loan portfolio which was the primary factor in our determination to increase the allowance for loan losses.See “Asset Quality”. We face significant competition in originating loans and attracting deposits.This competition stems primarily from commercial banks, other savings banks and savings associations and mortgage-banking companies.Many of the financial service providers operating in our market area are significantly larger, and have greater financial resources, than us.We face additional competition for deposits from short-term money market funds and other corporate and government securities funds, mutual funds and from other non-depository financial institutions such as brokerage firms and insurance companies. Lending Activities General.At September 30, 2010, our net loan portfolio totaled $255.1 million or 48.2% of total assets.Historically, our principal lending activity has been the origination of residential real estate loans collateralized by one- to four-family, also known as “single-family” homes secured by properties located in our market area.Since the 2006 period, our one-to four-family residential loans increased while the construction loan portfolio decreased as market conditions became less favorable for construction lending. The types of loans that we may originate are subject to federal and state laws and regulations.Interest rates charged by us on loans are affected principally by the demand for such loans and the supply of money available for lending purposes and the rates offered by our competitors.These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Board of Governors of the Federal Reserve System (“Federal Reserve Board”), legislative tax policies and governmental budgetary matters. 3 Loan Portfolio Composition.The following table shows the composition of our loan portfolio by type of loan at the dates indicated. September 30, Amount % Amount % Amount % Amount % Amount % (Dollars in thousands) Real estate loans: One- to four-family residential(1) $ % $ % $ % $ % $ % Multi-family residential % Commercial real estate % Construction and land development % Total real estate loans % Commercial business % Consumer % Total loans % Less: Undisbursed portion of loans in process Deferred loan costs ) Allowance for loan losses Net loans $ Includes home equity loans and lines of credit totaling $10.3 million and $13.0 million, respectively, as of September 30, 2010. Contractual Terms to Final Maturities.The following table shows the scheduled contractual maturities of our loans as of September 30, 2010, before giving effect to net items.Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less.The amounts shown below do not take into account loan prepayments. One-to-Four Construction Family Multi-family Commercial and Land Commercial Residential Residential Real Estate Development Business Consumer Total (In Thousands) Amounts due after September 30, 2010 in: One year or less $ $
